DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8,11-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al (US 10,037,129) and in view of Bloch et al (US 2015/0181301). 
For claim 1, Lewis et al teach a method for processing multimedia information, comprising: 
receiving, from a user (e.g. abstract: “A user interface…allow a user to select any of a plurality of original video segment of an original video”), a selection operation on an arbitrary multimedia segment in 5 to-be-processed multimedia information, wherein the to-be-processed multimedia information comprises at least two multimedia segments and the arbitrary multimedia segment is not a last multimedia segment among the at least two multimedia segments (e.g. figure 3A, column 10, lines 5-22 the second of the five segment is selected);
determining a target multimedia segment based on the selection operation  (e.g. figure 3A, column 10, lines 5-22 the second of the five segment is selected);
determining a processing mode, when a trigger operation on the target multimedia 10 segment is received (e.g. column 3, lines 18-35: “Some segments can be deleted and others can be reordered”, figure 5, steps 510, 512); and
processing the target multimedia segment, based on the determined processing mode (e.g. column 3, lines 18-35: “Some segments can be deleted and others can be reordered”).
Lewis et al do not further disclose wherein in a case that the determined processing mode is an insertion processing, the processing the target multimedia segment, based on the determined processing mode comprises: determining to-be-inserted multimedia information, and determining an insertion position relative to the target multimedia segment in response to a selection operation on at least one insertion position relative to the target multimedia segment; and inserting the to-be-inserted multimedia information at the insertion position relative to the target multimedia information segment.
Bloch et al teach wherein in a case that the determined processing mode is an insertion processing, the processing the target multimedia segment, based on the determined processing mode comprises: determining to-be-inserted multimedia information, and determining an insertion position relative to the target multimedia segment in response to a selection operation on at least one insertion position relative to the target multimedia segment; and inserting the to-be-inserted multimedia information at the insertion position relative to the target multimedia information segment (e.g. figure 130, paragraph 28, “…during playback of the video stream of video segments in the watch-list 130, the user can select one or more additional prerecorded video segments from the library 150 and, for one or more of the additional segments, the video player 100 can determine an appropriate location in the watch-list at which to insert the segment… Referring back to the sports highlight example above, while the highlight video stream is playing, the user selects an additional World Cup video segment. The video player 100 can then identify the theme of the segment (soccer), and insert the segment in temporal proximity (e.g., near or next) to other segment(s) having the same or similar theme (e.g., the other soccer segment) in the watch-list (assuming the other segment(s) not already been played…”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bloch et al into the teaching of Lewis et al to benefit the user from a dynamically updated video library that can be provided in parallel with the presentation of the video stream (e.g. paragraph 2, Bloch et al). 

Claim 13 is rejected for the same reasons as discussed in claim 1 above, wherein Lewis et al also teach, see column 12, lines 24-57, processor for execution of instructions stored in the memory. 
Claim 20 is rejected for the same reasons as discussed in claim 13 above. 
For claim 2, Lewis et al teach before the receiving, from a user, a selection operation on an arbitrary multimedia segment in to-be-processed multimedia information (e.g. figure 5, step 508), the method further comprises:15 displaying identification information corresponding to respective multimedia segments in the to-be-processed multimedia information (e.g. figure 5, steps 502, 504, column 11, lines 3-6: “”…graphical representation of the video segments in the GUI” or column 10, lines 40-46: “marker” or column 7, lines 3-12), and the receiving, from a user, a selection operation on an arbitrary multimedia segment in to-be-processed multimedia information comprises: receiving, from the user, the selection operation on identification information 20 corresponding to the arbitrary multimedia segment (e.g. figure 5, steps 510, 514). 
Claim 14 is rejected for the same reasons as discussed in claim 2 above. 
For claim 3, Lewis et al teach in a case that the determined processing mode is a deletion processing, the processing the target multimedia segment, based on the determined processing mode comprises: deleting the target multimedia segment, to obtain multimedia information after the 25deletion processing (e.g. column 3, lines 18-35: “Some segments can be deleted and others can be reordered”, figure 5, steps 510, 512). 
Claim 15 is rejected for the same reasons as discussed in claim 3 above. 
For claim 7, Lewis et al teach in a case that the determined processing mode comprises at least one of an addition processing of a special effect and a change processing of a filter (e.g. column 3, lines 24-26, “…filters can be applied to same segments of video…”), and the target multimedia segment comprises frames, and
 the processing the target multimedia segment, based on the determined processing mode comprises:25 determining at least one to-be-processed frame from the target multimedia segment; and performing at least one of the addition processing of the special effect and the change processing of the filter on the to-be-processed frame (e.g. column 5, lines 44-52: “…filters that adjust or augment colors, saturation, …add effects such as framed borders…other modifications can be cropping or rotation that can alter a spatial property of the video segment, such as size, aspect ratio, height, width,…”).
Claim 19 is rejected for the same reasons as discussed in claim 7 above. 
For claim 6, Lewis et al teach determined processing 15 mode is a clipping processing, the processing the target multimedia segment, based on the determined processing mode comprises: determining to-be-clipped multimedia information from the target multimedia segment; and clipping out the determined to-be-clipped multimedia information (e.g. column 5, lines 44-52: “…filters that adjust or augment colors, saturation, …add effects such as framed borders…other modifications can be cropping or rotation that can alter a spatial property of the video segment, such as size, aspect ratio, height, width,…”).
For claim 12, Lewis et al teach determining to-be-clipped multimedia information from preset multimedia information; and25 clipping out the determined to-be-clipped multimedia information from the preset multimedia information, wherein the preset multimedia information comprises at least one of the to-be-processed multimedia information, and multimedia information obtained by processing the target -38- multimedia segment in the to-be-processed multimedia information (e.g. column 5, lines 44-52: “…filters that adjust or augment colors, saturation, …add effects such as framed borders…other modifications can be cropping or rotation that can alter a spatial property of the video segment, such as size, aspect ratio, height, width,…”)..
Claim 18 is rejected for the same reasons as discussed in claim 6 above. 
For claim 8, Lewis et al teach in a case that the determined processing mode is a re-capturing processing, the processing the target multimedia segment, based on the-37- determined processing mode comprises: re-capturing at least one multimedia segment for the target multimedia segment (e.g. column 7, lines 13-15). 
For claim 11, Lewis et al teach the method further comprises at least one of: controlling re-capturing to be stopped when it is detected that a duration of the re-captured multimedia segment reaches a duration of the target multimedia segment; and controlling the re-capturing to be stopped when an operation for stopping the re-capturing triggered by the user is detected (e.g. column 6, lines 52-56).


Claims 4, 9-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al and Bloch et al, as applied to claims 1-3, 6-8,11-15 and 18-20 above, and further in view of Ramani et al (US 9747057).
For claim 4, Lewis et al and Bloch et al do not further disclose after the deleting the target multimedia segment, the method further comprises any one of capturing one or more multimedia segments, selecting at least one multimedia segment from the captured multimedia segments, and inserting the selected multimedia segment into-36- the multimedia information after the deletion processing, wherein a position of the inserted multimedia segment with respect to multimedia segments in the multimedia information after the deletion processing is the same as a position of a deleted multimedia segment with respect to the multimedia segments in the multimedia information after the deletion processing; and 5restoring the deleted target multimedia segment, to obtain multimedia information before the deletion processing. Ramani et al teach after the deleting the target multimedia segment, the method further comprises any one of capturing one or more multimedia segments, selecting at least one multimedia segment from the captured multimedia segments, and inserting the selected multimedia segment into-36- the multimedia information after the deletion processing, wherein a position of the inserted multimedia segment with respect to multimedia segments in the multimedia information after the deletion processing is the same as a position of a deleted multimedia segment with respect to the multimedia segments in the multimedia information after the deletion processing; and 5restoring the deleted target multimedia segment, to obtain multimedia information before the deletion processing (e.g. column 31, line 50-column 32, line 3: “…restore the entire video file by downloading only the deleted portion…”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ramani et al into the teaching of Lewis et al and Bloch et al to restore the video by only restore a small portion of the video (e.g. Ramani et al, column 31, line 50-column 32, line 3) to improve usage efficiency of resources.
Claim 16 is rejected for the same reasons as discussed in claim 4 above. 
For claim 10, Lewis et al teach the method further comprises at least one of: controlling capturing to be stopped when it is detected that a duration of the captured multimedia segment reaches a duration of the target multimedia segment; and controlling the capturing to be stopped when an operation for stopping the capturing 15 triggered by the user is detected(e.g. column 6, lines 52-56).
For claim 9, Lewis et al and Bloch et al do not further disclose after the re-capturing at least one multimedia segment for the target multimedia segment, the method further comprises:5 determining, from the re-captured multimedia segment, at least one multimedia segment for replacing the target multimedia segment, based on the selection operation from the user; and replacing the target multimedia segment with the at least one determined multimedia segment. Ramani et al teach after the re-capturing at least one multimedia segment for the target multimedia segment, the method further comprises:5 determining, from the re-captured multimedia segment, at least one multimedia segment for replacing the target multimedia segment, based on the selection operation from the user; and replacing the target multimedia segment with the at least one determined multimedia segment (e.g. column 31, line 50-column 32, line 3: “…restore the entire video file by downloading only the deleted portion…”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ramani et al into the teaching of Lewis et al and Bloch et al to restore the video by only restore a small portion of the video (e.g. Ramani et al, column 31, line 50-column 32, line 3) to improve usage efficiency of resources.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119. The examiner can normally be reached M-Thur: 7:00 am-5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Email: daquan.zhao1@uspto.gov.  
Phone: (571)270-1119





/DAQUAN ZHAO/Primary Examiner, Art Unit 2484